DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to optical flow calculation.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards to optical flow calculation based on combining optical flow calculations from initial images and different resolution images. 
The closest prior art, Grasmug et al. (US 2015/0262380) and Nakatani et al. (US 2014/0294289) are related systems. Grasmug teaches calculating the optical flow at different resolution images. Nakatani teaches calculating the disparity between a left image and right image for different resolution levels.
However, Grasmug and Nakatani fails to address: 
“at least one processor configured to receive a first image, a second image, and camera position information for the first image and the second image, and to form a first collection of images of respectively different resolutions of the first image and a second collection of images of respectively different resolutions of the second image; and
optical flow acceleration circuitry coupled to the at least one processor and comprising (1) a first optical flow generation hardware pipeline configured to take as input the first collection of images and the second collection of images and (2) a second optical flow generation hardware pipeline configured to take as input the first image, the second image and the camera position information, the optical flow acceleration circuitry configured to:
receive, in the first optical flow generation hardware pipeline, the first collection of images and the second collection of images, and determine, using the first optical flow generation hardware pipeline, a first optical flow associated with the first image and the second image, wherein the first optical flow is determined using a first disparity search technique that is based on a motion estimation using the first collection of images and the second collection of images; and
receive, in the second optical flow generation hardware pipeline, the camera position information, and determine, and determine, using the second optical flow generation hardware pipeline, a second optical flow associated with the first image and the second image, wherein the second optical flow is determined using a second disparity search technique that is based on motion estimation using the first image, the second image and the camera position information; and
the at least one processor is further configured to obtain the first optical flow determined using the first optical flow generation hardware pipeline and the second optical flow determined using the second optical flow generation hardware pipeline and to combine the first optical flow and the second optical flow to generate a third optical flow associated with the first and second images.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663